Title: Jared Sparks to James Madison, 16 June 1831
From: Sparks, Jared
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Boston,
                                
                                 June 16th. 1831
                            
                        
                        
                        I have procured from the Department of State a copy of the letter from Mr Charles Pinckney to Mr Adams, when
                            he sent his draft for publication. This letter is so conclusive on the subject, that I do not think it necessary to make
                            any further inquiry. It is evident, that the draft, which he forwarded, was a compilation made at the time from loose
                            sketches and notes. The letter should have been printed in connexion with the draft. I imagine Mr. Pinckney expected it.
                            He does not pretend that this draft was absolutely the one he handed into the Convention. He only "believes" it was the
                            one, but is not certain.
                        Should you have leisure, I beg you will favor me with your views of this letter. It touches upon several
                            matters respecting the history and progress of the Convention. Do these accord with your recollection? I would not weary
                            or trouble you, but when you recollect that there is no other fountain to which I can go for information, I trust you will
                            pardon my importunity. With perfect respect, I am, Sir, your obliged & most obdt.
                        
                        
                            
                                Jared Sparks
                            
                        
                    